SHEEWOOD, J.
Defendant being indicted under the statute [Laws 1895, p. 149] for having carnal knowledge of an unmarried female, etc., was convicted and fined the sum of $500; hence this appeal.
It is unnecessary to go into the errors assigned except the following one:
It is the prevalent rule in this State, that when a defendant is a witness; you may attack his general moral character, to wit, his reputation in order to impeach him as a witness. [State v. Grant, 79 Mo. 113; State v. Breeden, 58 Mo. 507; State v. Clinton, 67 Mo. 380; State v. Miller, 71 Mo. 590.]
But while this is so, it is equally well settled both in this State and elsewhere, that in order to impeach a witness you can not attack his character or reputation by proof of specific criminal acts. [State v. Grant, supra; State v. White, 35 Mo. 500; State v. Welsor, 117 Mo. 570; 1 Bishop, New Crim. Proc., sec. 1117, and cases cited; State v. Lapage, 57 *504N. H. 245; 3 Rice, Ev., sec. 373; 3 Greenl. Ev. (14 Ed.), sec. 214.]
In the case at bar, over the objection and exception of defendant, the State was allowed to introduce hearsay evidence, that is, what the witness had heard about defendant’s having been guilty of specific acts of unchastity or immorality, and of his having been arrested therefor. Such evidence was plainly inadmissible, and erroneously admitted. There are cases where evidence of other crimes is admissible, but it is only where such other specific offenses have a tendency to shed light on the particular offense then at issue.
Eor the error mentioned, the judgment must be reversed and the cause remanded.
All concur.